Citation Nr: 1424176	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymia, and mood disorder. 

3. Entitlement to service connection for tinnitus as secondary to service-connected otitis. 

4. Entitlement to service connection for vertigo as secondary to service-connected otitis.

5. Entitlement to service connection for Bell's palsy as secondary to service-connected otitis.

6. Entitlement to service connection for hearing loss as secondary to service-connected otitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to September 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The current appeal originally encompassed a claim of entitlement to service connection for otitis.  In a November 2013 rating decision, the RO granted service connection for otitis externa as secondary to service-connected eczematoid dermatitis.  This represents a complete grant of benefits sought on appeal for this condition; as such, the issue is no longer before the Board. 

The Board notes that the Veteran requested a Board hearing in a December 2012 communication; however, in a May 2014 letter, the Veteran clarified that he did not wish to appear at hearing.  His request is thus deemed withdrawn. 

With respect to the claimed acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant case, the record contains diagnoses of depression, dysthymia, mood disorder, and schizophrenia.  Accordingly, the issue has been rephrased to include all diagnosed psychiatric disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder, and dysthymia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for schizophrenic reaction was previously denied in a December 1960 rating decision.  The Veteran's fiduciary/guardian was notified of that determination but did not appeal. 

2. The evidence associated with the claims file subsequent to the December 1960 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for schizophrenia. 

3. The most probative evidence of record establishes that current bilateral hearing loss, tinnitus, Bell's palsy, and vertigo are caused or aggravated by service-connected otitis. 


CONCLUSIONS OF LAW

1. The December 1960 rating decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (schizophrenia) is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2. Evidence received since the final December 1960 rating decision is new and material, and the Veteran's claim of service connection for an acquired psychiatric disorder is thus reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hearing loss are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385, 3.310 (2013).

4. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for Bell's palsy have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

6. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for vertigo have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is reopening the claim of entitlement to service connection for an acquired psychiatric disorder and granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

New and Material Evidence 

The Veteran seeks service connection for an acquired psychiatric disability.  The RO originally denied a claim for schizophrenia in a December 1960 rating decision.  The Veteran did not appeal the decision; as such, it is final. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  The Veteran's petition to reopen the claim for was received in April 2010; that claim (depression) was denied in a July 2010 rating decision, and the current appeal ensued.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

It is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis. Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West , 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Again, the Veteran's claim for service connection for schizophrenic reaction was initially denied in a December 1960 rating decision; the RO specifically found that while the Veteran was currently suffering from schizophrenia and was incompetent, there was "no evidence of any mental condition in service."  The RO further noted that, "based on sound medical principles, there is no merit in [the Veteran's] contention that his psychosis is a result of his [service-connected] skin condition."  

At the time of the December 1960 decision, the evidence of record consisted of service treatment records, private hospitalization record dated in 1960, and a November 1960 statement from the Veteran, indicating that he was undergoing a "mental breakdown" and that his private physicians had indicated that his service-connected skin condition "is a result of my mental or nervous disorder."

Evidence added to the record since the time of the December 1960 denial consists of: VA treatment records, dated from 1965 to the present documenting various psychological diagnoses, including a mood disorder due to a generalized medical condition (see VA treatment record dated August 2013); April 2011 DRO hearing testimony, wherein the Veteran asserted that he was given medication and treated for a nervous condition in-service in association with his duties in Korea (he was a cryptographic operator), and that he is currently being treated for depression; and VA psychological examinations conducted in May 2011 and January 2013.  

The aforementioned evidence is new in that it was not previously of record.  The VA treatment records and the Veteran's competent hearing testimony, in particular, are material because they suggest that he has a psychological disorder that is either related to a service-connected medical condition, or to service.  Such medical evidence clearly relates to an unestablished fact (i.e., nexus) necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for an acquired psychiatric disorder is reopened. See Shade, supra. 

Service Connection 

The Veteran seeks service connection for Bell's palsy, tinnitus, vertigo, and bilateral hearing loss as secondary to his service-connected eczematoid otitis externa.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

With respect to Wallin element (1), the Veteran has been diagnosed with Bell's palsy, tinnitus, bilateral hearing loss (pursuant to 38 C.F.R. § 3.385), and vertigo. See, e.g., March 2010 treatment records from George Washington University; see also VA treatment notes, generally, 2009-2013, and VA Audiological Examination, May 2011. 

With respect to Wallin element (2), service-connection is in effect for otitis externa as secondary to service-connected eczematoid dermatitis.  

The question then becomes whether Wallin element (3), nexus or relationship, has been satisfied.  

The evidence includes a May 2011 VA ear examination (regarding vertigo) and a May 2011 VA audiological examination (regarding hearing loss and tinnitus).  The May 2011 vertigo examiner only addressed direct service connection in rendering his (negative) opinion, while the May 2011 hearing loss/tinnitus examiner did not have access to the claims file and was unable to provide an opinion without resorting to mere speculation.  Obviously, these opinions are inadequate for several reasons.  As discussed below, however, service connection for hearing loss, tinnitus, vertigo, and Bell's palsy is being granted on a secondary basis herein.  Therefore, no further discussion as to the adequacy or probative value of the May 2011 opinions is necessary here. 

The evidence also includes a December 2012 VA hearing loss/tinnitus addendum opinion.  However, as service connection for otitis had not yet been granted at the time of the December 2012 examination, the examiner only provided opinions as to whether hearing loss and tinnitus were residuals of an in-service episode of otitis.  The December 2012 examiner, therefore, did not address whether the currently diagnosed (and now service-connected) otitis caused or aggravated hearing loss and/or tinnitus.  The VA examiner also failed to provide opinions with respect to vertigo and Bell's palsy.  Therefore, the December 2012 is not adequate for the purposes of determining whether hearing loss, tinnitus, Bell's palsy, and vertigo are secondary to service-connected otitis. 

The Board is thus left with a singular private opinion, dated in March 2010, which addresses secondary service connection. See Opinion from H.C., M.D., of The George Washington University.  Dr. H.C. physically examined the Veteran, reviewed his military and post- military treatment records, and diagnosed, in pertinent part, sensorineural hearing loss, tinnitus, otitis externa, vertigo, and Bell's palsy.  He then opined that, "based on discussion with patient, examination of the patient, and superficial review of VA and military medical records...that it is at least as likely as not that his long standing otitis condition exacerbated (sp), caused or contributed to his tinnitus, vertigo, Bell's palsy, and hearing loss."  The Board finds the opinion to be highly probative as it was rendered after review of the Veteran's medical history and VA and service records, and following a comprehensive physical examination of the Veteran.  Moreover, there are no medical opinions of record which contradict Dr. H.C.'s findings. 

The Board additionally notes that the Veteran has also submitted article from the National Institute of Neurological Disorders and Stroke, the U.S. National Library of Medicine (National Institutes of Health), and other online sources in support of his claim.  These articles generally suggest that otitis externa/chronic ear infection can result in hearing loss/reduced hearing, vertigo, cranial nerve involvement, ringing in the ears, and Bell's palsy.  

A medical article or treatise can be probative evidence when combined with an opinion of a medical professional if the medical article or treatise deals with generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999); see Sacks v. West, 11 Vet. App. 314 (1998).

In this case, the Board finds that the aforementioned medical articles, combined with the uncontradicted and probative opinion of Dr. H.C., are also probative, and thus in the aggregate, support a finding that the Veteran's hearing loss, vertigo, Bell's palsy, and tinnitus are caused by, or at the very least, are aggravated by, the service-connected otitis. See Allen, supra; see also 38 C.F.R. § 3.310. 

With respect to aggravation, the Board notes that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established. 38 C.F.R. § 3.310(b).  The rating activity, however, is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Because the Board does not assign ratings in the first instance, 38 C.F.R. § 3.310(b) is interpreted to permit the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

Resolving all reasonable doubt in the Veteran's favor, service connection for hearing loss, tinnitus, Bell's palsy, and vertigo as secondary to service-connected otitis is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been presented, the claim of service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for Bell's palsy is granted. 

Entitlement to service connection for vertigo is granted.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, (variously diagnosed as depression, dysthymia, and mood disorder) on both direct and secondary bases.  

Service treatment records show that that the Veteran was seen for skin problems in January 1954; nervousness was noted.  He was prescribed Phenobarbital.  Separation examination is silent as to complaints, treatment, or diagnoses relating to a psychiatric condition. 

Following service, a May 1960 VA examination report notes complaints of "nerves" and "skin," including nervous tension, vomiting, and feeling jumpy. 

In September 1960, the Veteran was hospitalized for schizophrenic reaction, catatonic type. 

In October 1960, he was found to be incompetent (of unsound mind) due to his mental condition.  

In a November 1960 letter to VA, the Veteran stated that he was "currently undergoing a mental breakdown," and that his doctors told him that his service-connected skin condition was the result of his "mental or nervous disorder."  

An April 1961 Statement of Hospitalization noted a diagnosis of acute brain syndrome with alcohol intoxication, with psychotic reaction. 

An October 1961 VA narrative summary indicated a final diagnosis of "a history of a previous psychiatric illness, unknown type, apparently in remission."

In November 1961, the Veteran was release from St. Elizabeth's Hospital (in D.C.) and was declared "socially recovered" effective October 1961. 

A February 1962 VA Neuropsychiatric Examination report indicated a diagnosis of psychosis, schizophrenic reaction, paranoid type, chronic, in poor partial remission.  

An August 1965 VA Neuropsychiatric Examination report again reflected a diagnosis of schizophrenic reaction, undifferentiated type, in complete remission. 

Next, in July 1996, a VA treatment report reflects a history of depression. 

An April 2007 VA treatment note shows a diagnosis of major depressive disorder. 

In May 2011, the Veteran underwent a VA psychological examination.  He reported that he was in Korea after "hostilities," and that he was stationed at a post high in the mountains that was dangerous to get to.  He stated that the experience was very scary and that there were racial tensions.  He reported that he sought treatment in Korea and was briefly treated with Phenobarbital.  The examiner diagnosed the Veteran with chronic and continuous clinical depression, which the Veteran "insists that his symptoms really have been afflicting him since his service in Korea."  The examiner provided no opinion as to etiology, however. 

In January 2013, a VA psychological examiner opined that the Veteran's condition was long-standing, "but that relating it to military service appears only to be the statement of the Veteran."  The examiner went on to state that he was unable to find anything in the record that ties the Veteran's mental condition to his service.  He also noted that, based on a February 1962 VA Neuropsychiatric Examination report, his "problems may pre-date his service."  He did state that the Veteran's statements of being isolated and scared while in "combat are suggestive."  However, "the problem is that current conclusions in favor of tying his current condition to his service are mere speculation." 

Lastly, current VA treatment records dated in August 2013 note diagnoses of dysthymia and mood disorder "due to a general medical condition."  

The Board finds that the current VA opinions of record are inadequate to determine whether any currently diagnosed acquired psychiatric disorder is either related to service, or caused or aggravated by a service-connected disability (to specifically include eczematoid dermatitis and eczematoid otitis externa associated with eczematoid dermatitis). See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed acquired psychological disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Additionally, obtain all outstanding records of VA treatment and associate those records with the claims folder. 

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Schedule the Veteran for an appropriate VA examination of his acquired psychiatric disorder, currently diagnosed as depression (major depressive disorder), dysthymia, and mood disorder.  

(a) The examiner is requested to provide a diagnosis of any acquired psychiatric disorder found to be present and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. 

(b) The examiner is requested to identify any psychiatric disorder that is found to have clearly and unmistakably preexisted the Veteran's military service. 

If any psychiatric disorder is found to have clearly and unmistakably preexisted service, indicate whether such preexisting disorder clearly and unmistakably was NOT aggravated in service. 

(c) The examiner is required to then address whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder is proximately due to, or the result of, any service-connected disability, but specifically including his service-connected skin and ear conditions (i.e., eczematoid dermatitis and eczematoid otitis externa associated with eczematoid dermatitis). 

The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any current acquired psychiatric disorder has been aggravated, made permanently worse beyond the natural progression of the disease, by any service-connected disability, but specifically including his service-connected skin and ear conditions (i.e., eczematoid dermatitis and eczematoid otitis externa associated with eczematoid dermatitis).

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished. 

The examiner must consider any of the Veteran's lay statements regarding any in-service complaints, as well as any lay statements regarding symptoms since separation from service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


